MEMORANDUM **
Mel M. Marin appeals pro se from the district court’s judgment affirming the bankruptcy court’s order confirming the Chapter 11 Trustee’s Plan of Liquidation for the bankruptcy estate of Milivoj Marinkovic. We have jurisdiction under 28 U.S.C. § 158(d)(1). We review de novo the district court’s decision. Suncrest Healthcare Ctr. LLC v. Omega Healthcare Investors, Inc. (In re Raintree Healthcare Carp.), 431 F.3d 685, 687 (9th Cir.2005). We dismiss.
Marin lacks standing to appeal the order confirming the liquidation plan because he failed to appear at the confirmation hearing despite having notice of the hearing date and of the proposed plan. See Brady v. Andrew (In re Commercial W. Fin. Corp.), 761 F.2d 1329, 1335 (9th Cir.1985) (explaining that attendance at the confirmation hearing and objection to the plan are prerequisites for standing to appeal the order confirming the plan unless the trustee fails to provide notice that the plan avoids the appellant’s interests).
Marin’s motion to consolidate Appeal Nos. 07-15616, 07-15908, and 07-17281 is denied.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.